Citation Nr: 9930515	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 10 percent for ulcerative 
colitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran had verified active duty from October 1987 to May 
1996, as well as earlier unverified service.  This case comes 
to the Board of Veterans' Appeals (Board) from a July 1996 RO 
decision which granted service connection and a 10 percent 
rating for ulcerative colitis; the veteran appeals for a 
higher rating.  He failed to report for a Board hearing 
scheduled for September 1999.


REMAND

The veteran's claim for a rating higher than 10 percent for 
ulcerative colitis is well grounded, meaning plausible, and 
the file shows there is a further VA duty to assist him in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran's DD Form 214 verifies active duty in the Navy 
from October 1987 to May 1996, indicates over 3 years of 
prior active service, and notes that he was placed on the 
Temporary Disability Retired List (TDRL) in May 1996.  The RO 
has not verified the prior active service, and it should do 
so.  It should also obtain any additional service medical 
records from the veteran's active duty, particularly medical 
and physical evaluation board reports concerning placement on 
the TDRL.  Any post-active duty service medical records 
should also be obtained, including any TDRL review 
examinations.  Any post-active duty medical records from 
other sources should also be secured.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Since the veteran's release from active duty, the only 
pertinent medical record on file is a June 1996 VA 
examination.  Such examination noted the veteran was on 
medication for ulcerative colitis; he complained of regular 
mild diarrhea without blood or other symptoms; and the 
assessment was ulcerative colitis with symptoms presently 
well controlled on medication.  In a July 1996 decision, the 
RO granted service connection and a 10 percent rating for 
ulcerative colitis.  In his August 1996 notice of 
disagreement, the veteran said he always had blood in his 
stool and asserted his ulcerative colitis had been rated 30 
percent when he was released from active service (he 
apparently was referring to the rating assigned by a service 
department physical evaluation board, but the related record 
is not on file).  In his December 1996 substantive appeal, 
the veteran asserted that he had blood in his stool daily, 
had severe attacks several times a year, and lost 15 pounds 
in September 1996.  Given the length of time since the last 
VA examination, and allegations of a worsened condition, a 
current VA examination is warranted.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the service 
department and verify all of the 
veteran's active duty prior to October 
1987.  The RO should also obtain any 
additional active duty service medical 
records, particularly medical and 
physical evaluation board reports 
concerning the veteran's placement on the 
TDRL in May 1996.  Any post-active duty 
service medical records should also be 
obtained, including any TDRL review 
examinations.

2.  The RO should ask the veteran to 
identify any other sources (VA or non-VA) 
of medical treatment for ulcerative 
colitis since his May 1996 release from 
active duty, and the RO should obtain 
copies of the related medical records.

3.  Thereafter, the veteran should 
undergo a VA examination to determine the 
severity of his ulcerative colitis.  All 
findings necessary for rating the 
condition should be reported.  The claims 
folder should be provided to and reviewed 
by the examiner.

The RO should then review the claim for a higher rating for 
ulcerative colitis.  If the claim is denied, the veteran and 
his representative should be issued a supplemental statement 
of the case, and given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












